PER CURIAM.
Linwood Cabot, as Trustee, et al., defendants, appeal a final decree requiring them to specifically perform a contract by conveying title to real property to the *41plaintiff, Bankers Life and Casualty Company.
The court has carefully considered the record on appeal, the briefs and oral argument of the counsel for the parties. From such consideration we find the trial court properly entered the final decree.
Affirmed.
WALDEN. C. J., ANDREWS, J., and SAMPLE, WALLACE, Associate Judge, concur.